— In an action to recover damages for malicious prosecution, the plaintiff appeals: (1) from an order of the Supreme Court, Nassau County, entered October 23,1964, which granted the defendants’ motion, made pursuant to CPLR 3211 (subd. [a], par. 7) and CPLR 3212, to dismiss the complaint and for summary judgment on the grounds that the complaint failed to state a cause of action and that the action had no merit, and which dismissed the complaint; and (2) from a judgment of said court, entered January 22, 1965 pursuant to said order, which dismissed the complaint and granted summary judgment to the defendants. Order and judgment affirmed, without costs (cf. Burt v. Smith, 181 N. Y. 1, 6, 7; Birdsall v. Smith, 158 Mich. 390; De Marco v. County of Nassau, 18 A D 2d 999; Rottkamp v. Young, 21 A D 2d 373, affd. 15 N Y 2d 831). (For companion appeals, see Incorporated Vil. of Laurel Hollow v. Laverne Originals, 24 A D 2d 616; Incorporated Vil. of Laurel Hallow v. Laverne, 24 A D 2d 615.) Beldock, P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.